Exhibit 10.2
AMERICAN WATER WORKS COMPANY, INC.
2017 OMNIBUS EQUITY COMPENSATION PLAN
RESTRICTED STOCK UNIT GRANT
This RESTRICTED STOCK UNIT GRANT, dated as of August 31, 2020 (the “Date of
Grant”), is delivered by American Water Works Company, Inc. (the “Company”) to
Adam Noble (the “Participant”).
RECITALS
WHEREAS, the Committee (as defined in the American Water Works Company, Inc.
2017 Omnibus Equity Compensation Plan (the “Plan”)) may grant equity awards
under the Plan (each, an “Equity Award”) for shares of Common Stock of the
Company, par value $0.01 per share, (the “Company Stock”);
WHEREAS, the Committee in accordance with the Plan, has determined to grant the
Participant an Equity Award in the form of restricted stock units; and
WHEREAS, the Committee has determined that the restricted stock units granted to
the Participant hereunder shall be issued under the Plan and the terms and
conditions of such restricted stock units shall be memorialized in this grant
(the “Grant”).
NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:
1.Grant of Restricted Stock Units. Subject to the terms and conditions set forth
in this Grant and the Plan, the Company hereby grants to the Participant 1,061
units (the “Restricted Stock Units”). Each unit (a “Unit”) shall be a phantom
right and shall be equivalent to one share of Company Stock on the applicable
Redemption Date (as defined below).
2.Restricted Stock Unit Account. The Company shall establish and maintain a
Restricted Stock Unit account as a bookkeeping account on its records (the
“Restricted Stock Unit Account”) for the Participant and shall record in such
Restricted Stock Unit Account the number of Restricted Stock Units granted to
the Participant. The Participant shall not have any interest in any fund or
specific assets of the Company by reason of this grant or the Restricted Stock
Unit Account established for the Participant.
3.Vesting.
(a)Except as provided in subparagraph (c) below, the Restricted Stock Units
shall vest on the following dates (each a “Service Date”), provided the
Participant continues to be employed by, or providing service to, the Employer
(as defined in the Plan) from the Date of Grant through the applicable Service
Date:











--------------------------------------------------------------------------------




Service Date
     Units Vesting
January 31, 2021                1/2January 31, 2022                1/2

The vesting of the Restricted Stock Units is cumulative, but shall not exceed
100% of the Units subject to the Restricted Stock Units. If the foregoing
schedule would produce fractional Units, the number of Units for which the
Restricted Stock Units becomes vested on a Service Date shall be rounded down to
the nearest whole Unit. The Restricted Stock Units shall become vested with
respect to 100% of the Units subject to the Restricted Stock Units on January
31, 2022, if the Participant is employed by, or providing service to, the
Employer on such date.
(b)Subject to subparagraph (c) below, if at any time prior to January 31, 2022,
the Participant’s employment or service with the Employer terminates for any
reason, including death or disability, then all of the unvested Restricted Stock
Units shall be immediately forfeited and the Participant shall not have any
rights with respect to the vesting or the redemption of any portion of the
Restricted Stock Unit.
(c)If at any time prior to January 31, 2022, but while the Participant is
employed by or providing service to the Employer, a Change of Control (as
defined below) occurs, the Company is not the surviving corporation (or survives
only as a subsidiary of another corporation or entity (the “surviving
corporation”)) and the Restricted Stock Units are not converted to similar
grants of the surviving corporation (or a parent or subsidiary of the surviving
corporation), then the portion of the Restricted Stock Units that have not yet
vested as provided in subparagraph 3(a) above shall become fully vested on the
date of the Change of Control (the “Change of Control Date”). In the event the
Participant’s Restricted Stock Units are assumed by the surviving corporation
but the Participant ceases to be employed by, or providing service to, the
surviving corporation (or a parent or subsidiary of the surviving corporation)
within twelve (12) months after the date of the Change of Control on account of
(i) a termination of such Participant’s employment by the surviving corporation
(or a parent of subsidiary of the surviving corporation) for any reason other
than on account of Cause (as defined below), or on account of death or
Disability (each as defined in the Plan), or (ii) a termination of employment or
service by the Participant for Good Reason (as defined in the Plan), then the
portion of the Restricted Stock Units that have not yet vested as provided in
subparagraph 3(a) above shall become fully vested on the date of such
termination of employment or service (the “Termination Date”). For purposes of
this Grant, “Change of Control” shall mean as such term is defined in the Plan,
except that a Change of Control shall not be deemed to have occurred for
purposes of this Agreement unless the event constituting the Change of Control
constitutes a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the assets of the Company, within the
meaning of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and its corresponding regulations. For the avoidance of doubt, if the
Change of Control does not constitute a permitted change in control event under
section 409A of the Code, then the Restricted Stock Unit shall not vest on the
occurrence of the Change of Control. For purposes of this Grant, “Cause” shall
mean a finding by the Committee that the
2

--------------------------------------------------------------------------------



Participant (i) has breached his or her employment or service contract with the
Employer, if any; (ii) has engaged in disloyalty to the Employer including,
without limitation, fraud, embezzlement, theft, commission of a felony or proven
dishonesty; (iii) has disclosed trade secrets or confidential information of the
Employer to persons not entitled to receive such information; (iv) has breached
any written noncompetition or nonsolicitation agreement between the Participant
and the Employer; or (v) has engaged in such other behavior detrimental to the
interests of the Employer as the Committee determines.
4.Redemption. Unless an election is made pursuant to Paragraph 5 below, the
Restricted Stock Units that have become vested pursuant to Paragraph 3 shall be
redeemed by the Company on the earliest of the (i) applicable Service Date, (ii)
the Change of Control Date or (iii) the Termination Date, (the date of
redemption is hereinafter referred to as the “Redemption Date”). As soon as
administratively practicable following the applicable Redemption Date, but not
later than forty-five (45) days following the Redemption Date, (or, if
applicable, the Deferred Date, as defined in Paragraph 5 below), all Restricted
Stock Units that become vested pursuant to Paragraph 3 above shall be redeemed
and converted to an equivalent number of shares of Company Stock, and the
Participant shall receive a single distribution of such shares of Company Stock,
which shall be issued under the Plan.
5.Deferrals. The Participant may make an irrevocable election to defer the
Redemption Date (or further defer the Deferred Date (as defined below), if
applicable) of any of the Restricted Stock Units that vest, plus dividend
equivalents earned on such Restricted Stock Units as described in Paragraph 6
below, to a later date, provided that, except as to any election made by the
Participant to accelerate the Deferred Date in the event of his or her death
prior to the Deferred Date, (a) the election shall not take effect until at
least twelve (12) months after the date on which the election is made, (b) the
new Redemption Date cannot be earlier than five (5) years from the original
Redemption Date under Paragraph 4 above (or five (5) years from the previously
applicable Deferred Date, if a subsequent deferral of a Deferred Date is being
made), and (c) the election must be made no less than twelve (12) months prior
to the date of the Redemption Date (twelve (12) months prior to the previously
applicable Deferred Date, if a subsequent deferral of a Deferred Date is being
made). To defer the Redemption Date, the Participant must complete the deferral
election form provided to the Participant, and return such form to the Company
in the manner and by the deadline provided therein. If the Participant desires
to make a further deferral, the Participant must make such election on a
separate form provided for such purpose. Any such election shall be made in
accordance with section 409A of the Code and any corresponding guidance and
regulations issued under section 409A of the Code. Notwithstanding a
Participant’s election pursuant to this Paragraph, if the Change of Control Date
or the Termination Date occurs prior to the Deferred Date, the redemption of the
Participant’s Restricted Stock Units, plus corresponding dividend equivalents,
will be the Change of Control Date or the Termination Date, as applicable. If a
Redemption Date is delayed one or more times pursuant to any election made by
the Participant pursuant to this Paragraph 5, the new Redemption Date shall be
referred to as the “Deferred Date.”
6.Dividend Equivalents. Until the Redemption Date (or the Deferred Date, if
elected), if any dividends are paid with respect to the shares of Company Stock,
the Company shall credit to a dividend equivalent account (the “Dividend
Equivalent Account”) the value of the dividends
3

--------------------------------------------------------------------------------



that would have been distributed if the Restricted Stock Units credited to the
Participant’s Restricted Stock Unit Account as of the date of payment of any
such dividend were shares of Company Stock. On the Redemption Date (or the
Deferred Date, if applicable), the Company shall pay to the Participant in a
lump sum cash equal to the value of the dividends credited to the Participant’s
Dividend Equivalent Account; provided, however, that any dividends that were
credited to the Participant’s Dividend Equivalent Account that are attributable
to Units that have been forfeited as provided in Paragraph 3 above shall be
immediately forfeited and not payable to the Participant. No interest shall
accrue on any dividend equivalents credited to the Participant’s Dividend
Equivalent Account.
7.Change of Control. Except as set forth in Paragraph 3(c) of this Grant, the
provisions set forth in the Plan applicable to a Change of Control (as defined
in the Plan) shall apply to the Restricted Stock Units, and, in the event of a
Change of Control, the Committee may take such actions as it deems appropriate
pursuant to the Plan and is consistent with the requirements of section 409A of
the Code.
8.Acknowledgment by Participant. By accepting this Grant, the Participant
acknowledges that with respect to any right to redemption or distribution
pursuant to this Grant, the Participant is and shall be an unsecured general
creditor of the Company without any preference as against other unsecured
general creditors of the Company, and the Participant hereby covenants for
himself or herself, and anyone at any time claiming through or under the
Participant not to claim any such preference, and hereby disclaims and waives
any such preference which may at any time be at issue, to the fullest extent
permitted by applicable law.
9.Restrictions on Issuance or Transfer of Shares of Company Stock.
(a)To the extent permitted by Code section 409A, the obligation of the Company
to deliver shares of Company Stock upon the redemption of the Restricted Stock
Units shall be subject to the condition that shares of Company Stock be
qualified for listing on the New York Stock Exchange or another securities
exchange and be registered under the Securities Act of 1933, as amended, and
that any consent or approval of any governmental regulatory body that is
necessary to issue shares of Company Stock has been so obtained, and that shares
of Company Stock may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
(b)The issuance of shares of Company Stock and the payment of cash to the
Participant pursuant to this Grant is subject to any applicable taxes and other
laws or regulations of the United States or of any state having jurisdiction
thereof.


(c)As a condition to receive any shares of Company Stock on the Redemption Date
(or the Deferred Date, if applicable), the Participant agrees:


(i)to be bound by, and to comply with, the Company’s policies and practices (as
they may be in effect from time to time) regarding the restrictions or
limitations on the transfer of such shares, and understands that the Participant
may be restricted or
4

--------------------------------------------------------------------------------



prohibited at any time and from time to time from selling, transferring,
pledging, donating, assigning, margining, mortgaging, hypothecating or otherwise
encumbering the shares in accordance with such policies and practices, including
without limitation the Company’s Insider Trading and Prohibited Transactions
Policy and the Personal Securities Trading and Preclearance Practice; and


(ii)that the shares of Company Stock obtained by the Participant upon the
redemption of the Restricted Stock Units shall be subject to the guidelines and
restrictions set forth in the Company’s Executive Stock Ownership Guidelines and
Executive Stock Retention Requirements, effective as of July 26, 2019 (and as
they may be amended, restated, supplemented and interpreted), and any applicable
clawback or recoupment policies and other policies that may be implemented by
the Company’s Board of Directors or a duly authorized committee thereof, from
time to time.
10.Participant Undertaking. The Participant agrees to take whatever additional
actions and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Participant pursuant to the provisions of this
Grant.
11.Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Grant and the terms of the
Plan, the terms of the Plan will control. Except as otherwise defined in this
Grant, capitalized terms used in this Grant shall have the meanings set forth in
the Plan. This Grant is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Company Stock, (c) changes in capitalization of the Company, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Grant pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder. By
accepting this Grant, the Participant agrees (i) to be bound by the terms of the
Plan and this Grant, (ii) to be bound by the determinations and decisions of the
Committee with respect to this Grant, the Plan and the Participant’s rights to
benefits under this Grant and the Plan, and (iii) that all such determinations
and decisions of the Committee shall be binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under this
Grant and the Plan on behalf of the Participant.
12.No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except
with respect to the dividend equivalent rights provided in Paragraph 6), or the
right to vote, with respect to any Restricted Stock Units.
13.No Rights to Continued Employment or Service. This Grant shall not confer
upon the Participant any right to be retained in the employment or service of
the Employer and shall not interfere in any way with the right of the Employer
to terminate the Participant’s employment or
5

--------------------------------------------------------------------------------



service at any time. The right of the Employer to terminate at will the
Participant’s employment or service at any time for any reason is specifically
reserved.
14.Assignment and Transfers. No Restricted Stock Units or dividend equivalents
awarded to the Participant under this Grant may be transferred, assigned,
pledged, or encumbered by the Participant and a Restricted Stock Unit shall be
redeemed and a dividend equivalent distributed during the lifetime of the
Participant only for the benefit of the Participant. Any attempt to transfer,
assign, pledge, or encumber the Restricted Stock Unit or dividend equivalent by
the Participant shall be null, void and without effect. The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the Company. This Grant may be assigned by the Company without the
Participant’s consent.
15.Withholding. The Participant shall be required to pay to the Employer, or
make other arrangements satisfactory to the Employer to provide for the payment
of, any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and redemption of the Restricted
Stock Units and payment of dividend equivalents. Any tax withholding obligation
of the Employer with respect to the redemption of the Restricted Stock Units
may, at the Committee’s discretion, be satisfied by having shares of Company
Stock withheld, up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities.  
16.Effect on Other Benefits. The value of shares of Company Stock and dividend
equivalents distributed with respect to the Restricted Stock Units shall not be
considered eligible earnings for purposes of any other plans maintained by the
Company or the Employer. Neither shall such value be considered part of the
Participant’s compensation for purposes of determining or calculating other
benefits that are based on compensation, such as life insurance.
17.Applicable Law. The validity, construction, interpretation and effect of this
Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflict of laws provisions
thereof.
18.Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the payroll records of the
Employer, or to such other address as the Participant may designate to the
Employer in writing. Any notice shall be (i) delivered by hand, (ii) delivered
by a national overnight courier or delivery service, (iii) enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service, or (iv) in the case of notices by the Company to the
Participant, delivered by e-mail or other electronic means (with confirmation of
receipt to be made by any oral, electronic or written means).
19.Taxation; Code Section 409A. As applicable, this Grant is intended to comply
with the requirements of section 409A of the Code and shall be interpreted and
administered in accordance with Code section 409A. Notwithstanding any provision
to the contrary herein, if the Restricted Stock Units constitute “deferred
compensation” under section 409A of the Code,
6

--------------------------------------------------------------------------------



distributions made with respect to this Grant may only be made in a manner and
upon an event permitted by Code section 409A. To the extent that any provision
of the Grant would cause a conflict with the requirements of Code section 409A,
or would cause the administration of the Grant to fail to satisfy the
requirements of Code section 409A, such provision shall, to the extent
practicable if permitted by applicable law, be deemed null and void. In the
event that it is determined not feasible to void a provision of this Grant, such
provision shall be construed in a manner as to comply with the Code section 409A
requirements. This Grant may be amended without the consent of the Participant
in any respect deemed by the Committee or its delegate to be necessary in order
to comply with Code section 409A. Unless a valid election is made pursuant to
Paragraph 5 above, in no event may the Participant, directly or indirectly,
designate the calendar year of distribution. Notwithstanding anything in the
Plan or the Grant to the contrary, the Participant shall be solely responsible
for the tax consequences of this Grant, and in no event shall the Company have
any responsibility or liability if this Grant does not meet any applicable
requirements of Code section 409A.
20.Severability. In the event one or more of the provisions of this Grant
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this Grant, and this Grant will be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.
7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant, effective as of the Date of Grant.
AMERICAN WATER WORKS COMPANY, INC.
By: Walter Lynch
image_01a.jpg [image_01a.jpg]
Its: President and CEO
8